DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 11/27/2020.  In virtue of this filing, claims 1-16 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2020 and 04/12/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 11/27/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Oh et al. (U.S. Patent No.: 9,971,712) teaches a foldable electronic device comprises a first housing and a second housing adjacent to the first housing; a hinge unit configured to connect the first housing and the second housing; a flexible touch display disposed across the first housing and the second housing; at least one sensor 
Park (U.S. Pub. No.: 2019/0226757) teaches a foldable electronic device comprises a first housing and a second housing adjacent to the first housing; a hinge unit configured to connect the first housing and the second housing; a flexible touch display disposed across the first housing and the second housing; a processor operatively connected with the flexible touch display and the at least one sensor.
Moon et al. (U.S. Pub. No.: 2019/0146629) teaches a foldable electronic device comprises a first housing and a second housing adjacent to the first housing; a hinge unit configured to connect the first housing and the second housing.
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a determine whether the first housing and the second housing are in an unfolding state by using the at least one sensor; when the first housing and the second housing are in the unfolding state, set a touch sensitivity of the flexible touch display to a first state; determine a change of the angle formed by the first housing and the second housing by using the at least one sensor; and when the angle is being changed, change the touch sensitivity of the flexible touch display to a second state which is lower than the first state, in combination with other limitations, as specified in the independent claims 1, 9 and 16, and further limitations of their respective dependent claims 2-8 and 10-15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649